Matter of Erie County Dept. of Social Servs. v Sims (2022 NY Slip Op 05448)





Matter of Erie County Dept. of Social Servs. v Sims


2022 NY Slip Op 05448


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


680 CAF 21-00194

[*1]IN THE MATTER OF ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, ON BEHALF OF TONIQUA L. DUNCAN, PETITIONER-APPELLANT,
vAZUJHON SIMS, RESPONDENT-RESPONDENT. 


ROBERT C. FIGLIOLA, BUFFALO, FOR PETITIONER-APPELLANT.
AZUJHON SIMS, RESPONDENT-RESPONDENT PRO SE. 

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered July 24, 2020 in a proceeding pursuant to Family Court Act article 4. The order denied petitioner's objection to an order of the Support Magistrate. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court